Citation Nr: 0110218	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-11 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from May 1969 to 
December 1969.

By rating decision of May 1990, the RO denied service 
connection for an acquired psychiatric disorder, claimed as 
schizophrenia.  The veteran was notified of the denial by 
letter also dated in May 1990.  He did not file a timely 
notice of disagreement (NOD) and the May 1990 rating decision 
became final.

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision in 
which the RO found that new and material evidence had not 
been submitted to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REMAND

Where there is a prior final RO decision, the claim may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered, unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  When a claimant 
seeks to reopen a final decision based on new and material 
evidence, the Board must first determine whether the evidence 
received since the last final disallowance of the claim is 
new and material under 38 C.F.R. § 3.156(a) (2000).

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Finally, the 
credibility of new evidence is presumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).


At the time of the May 1990 rating decision which denied 
service connection for an acquired psychiatric disorder, 
diagnosed as schizophrenia, the RO noted that the veteran's 
service medical records were negative for treatment of a 
psychosis or neurosis in service.  The veteran was seen for 
complaints of what was classified as anxiety type chest pain 
and anxiety reaction in July 1969.  However, on the service 
discharge examination, the diagnosis was that of a 
personality disorder and it was indicated that there was no 
evidence of a psychosis or neurosis.  A diagnosis of 
schizophrenia was not made until 1986, more than 15 years 
after the veteran's discharge from service.  However, it was 
indicated that the psychosis was under treatment as early as 
September 1983.

Evidence received since the May 1990 RO rating decision is 
new in that it was not previously of record.  The new 
evidence consists of a lay statement from the veteran's wife, 
various statements from the veteran, and current records 
showing treatment for a psychosis.  No evidence has been 
submitted showing the onset of a psychosis in service or 
within the first post-service year.  Indeed, a February 2000 
report from the John D. Kelly Behavioral Center in Penn Yan, 
New York, noted that the veteran had an "uneventful 
psychiatric history until 1978."  Moreover, no physician of 
record has indicated that the veteran's current psychosis is 
related to his military service.  Nonetheless, the Board is 
constrained to remand to ensure compliance with the notice 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

In addition, the claims folder contains documentation that 
veteran is in receipt of Social Security Disability benefits 
for a psychiatric disorder.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
instances, and with regard to the issues before the Board on 
appeal, the award letter and the medical records underlying 
the award of Social Security Disability benefits must be 
obtained and reviewed by VA.  Massors v. Derwinski, 2 
Vet.App. 181 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Insofar as there are medical records which have not been 
associated with the claims folder from the Social Security 
Administration, and in light of the recently enacted 
provisions of the Veterans Claims Assistance Act of 2000, the 
Board finds it 
appropriate to remand the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for an acquired psychiatric disorder 
for further action.

The case is REMANDED to the RO for the following action:

1.  The RO should contact the Yates 
County Mental Health Clinic in Penn Yan, 
New York, and obtain complete clinical 
records of the veteran's treatment for a 
psychiatric disorder, reportedly 
commencing in September 1983.

2.  The RO should contact the veteran and 
ask him whether he has been treated for 
his psychiatric disorder since June 1999, 
the date of the most recent private 
treatment records in the claims folder.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all pertinent 
treatment records from the identified 
health care provider(s), and associate 
them with the claims folder.

3.  The RO should obtain a complete copy 
of the veteran's file with the Social 
Security Administration, including a copy 
of the decision awarding disability 
benefits and a copy of all medical 
records associated with the veteran's 
application which supported the award of 
such benefits.

4.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
The notification to the veteran should 
include, but not be limited to, a request 
that he submit new and material 
medical evidence that a current 
psychiatric disorder had its onset in 
service or within the first post-service 
year.

5.  Thereafter, the RO should re-evaluate 
the veteran's request to reopen his claim 
of entitlement to service connection for 
an acquired psychiatric disorder.  If it 
is determined that new and material 
evidence has been submitted on that 
issue, the veteran should be scheduled 
for an appropriate VA examination.  The 
examiner should be asked to determine 
whether it is at least as likely as not 
that any acquired psychiatric disorder 
(as distinguished from a personality 
disorder) had its onset in service, 
whether it is at least as likely as not 
that a psychosis was manifest in the 
first post-service year, and whether it 
is at least as likely as not that any 
current acquired psychiatric disorder is 
otherwise related to service.

6.  If the benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the claims 
file is returned to the Board for further 
review.

The purpose of this REMAND is to accomplish additional 
development and to comply with recently enacted legislation.  
The veteran need take no action until otherwise notified, but 
he has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


